`




                           NUMBER 13-11-00339-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

WELLINGTON, VIADUCT AND WELLINGTON,
INC., A DISSSOLVED CORPORATION, ATLANTIC
SUWANEE RIVER AND GULF RAILROAD
COMPANY, TRUSTEE, INTERVENOR AND
ASSIGNOR, A DISSOLVED CORPORATION,                                     Appellants,

                                         v.

JOHN S. MCCAMPBELL TRUST, JEAN
MCCAMPBELL DAVIS TRUST, FOUR FAMILY
TRUST (COMPASS BANK TRUSTEE),                      Appellees.
____________________________________________________________

              On appeal from the 36th District Court
                 of San Patricio County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
                 Before Justices Rodriguez, Vela, and Perkes
                      Memorandum Opinion Per Curiam

      Appellants, Wellington, Viaduct and Wellington, Inc., a Dissolved Corporation,

Atlantic Suwanee River and Gulf Railroad Company, Trustee, Intervenor and Assignor, a
Dissolved Corporation, filed an appeal from a judgment rendered against them in favor of

appellees. On August 9, 2011, the Clerk of this Court notified appellants that the clerk's

record in the above cause was originally due on August 9, 2011, and that the deputy

district clerk, Ernestina Roblez, had notified this Court that appellants failed to make

arrangements for payment of the clerk's record.            The Clerk of this Court notified

appellants of this defect so that steps could be taken to correct the defect, if it could be

done. See TEX. R. APP. P. 37.3, 42.3(b),(c).       Appellants were advised that, if the defect

was not corrected within ten days from the date of receipt of this notice, the appeal would

be dismissed for want of prosecution. The notice was sent to appellants’ address by

certified mail return receipt requested; however, the certified mail was returned as

unclaimed and unable to forward. Subsequently, the Clerk of the Court sent the notice to

appellants by regular mail on September 7, 2011.

       On September 7, 2011, the Clerk of the Court notified appellants that they were

delinquent in remitting a $175.00 filing fee. The Clerk of this Court notified appellants

that the appeal was subject to dismissal if the filing fee was not paid within ten days from

the date of receipt of this letter. See id. 42.3(b),(c).

       Appellants have failed to respond to this Court=s notices and have failed to pay the

filing fee. Accordingly, the appeal is DISMISSED FOR WANT OF PROSECUTION.

See TEX. R. APP. P. 42.3(b), (c).



                                                                 PER CURIAM

Delivered and filed the 13th
day of October, 2011.


                                               2